      Case 1:16-cr-00073-MAD Document 323 Filed 10/05/20 Page 1 of 1




                                                        October 5, 2020
Hon. Mae A. D’Agostino
U.S. District Judge
Northern District of New York
James T. Foley Courthouse
445 Broadway, 1st Floor
Albany, NY 12207

            Re:   United States v. Haviaropoulos (16-cr-73)

Dear Judge D’Agostino:

       Please let this letter serve as a request on behalf of Defendant that the deadline to submit
sentencing memoranda be extended from October 6, 2020 until October 20, 2020. Sentencing
is set for October 27, 2020. AUSA Hanlon joins in this request.

      Please do not hesitate to contact me should you have any questions or concerns.

                                      Respectfully submitted,

                                     CAPEZZA HILL, LLP


                               By:
                                        Benjamin W. Hill


cc: Daniel Hanlon, Esq. (Via ECF)
